                 Case 20-12456-JTD      Doc 598    Filed 11/23/20    Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                  )
 In re:                                           ) Chapter 11
                                                  )
 RTI HOLDING COMPANY, LLC,                        ) Case No. 20-12456 (JTD)
 et al.,                                          )
                                                  ) (Jointly Administered)
                             Debtors.             )
                                                  )


                      ORDER SCHEDULING OMNIBUS HEARING DATES


                 IT IS HEREBY ORDERED, that the following omnibus hearing dates have been

scheduled in the above-captioned matter:

                             DATE                                    TIME

 December 18, 2020                                1:00 p.m. Prevailing Eastern Time
 January 22, 2021                                 1:00 p.m. Prevailing Eastern Time
 February 4, 2021                                 1:00 p.m. Prevailing Eastern Time



                 IT IS HEREBY FURTHER ORDERED that the hearings shall take place at the

United States Bankruptcy Court for the District of Delaware, 824 N. Market Street, 5th Floor,

Courtroom No. 5, Wilmington, Delaware 19801 before the Honorable John T. Dorsey.




                                                        JOHN T. DORSEY
          Dated: November 23rd, 2020                    UNITED STATES BANKRUPTCY JUDGE
          Wilmington, Delaware


DOCS_DE:231855.1 76136/002
